Case: 3:20-cv-02054-JJH Doc #:1 Filed: 09/14/20 1o0f 3. PagelID#: 1

IN THE UNITED STATES DISTRICT COURT FILED
FOR THE NORTHERN DISTRICT OF OHIO SEP 14 2020
WESTERN DIVISION CLERK, U.S. DISTRICT COURT

THERN DISTRICT OF OHIO
NOR TOLEDO

 

 

Lance J Harris ) "
Plaintiff, ) od 20 n r M ? 0 5 4
JUDGE HELMICK
Vv. udge:
’ MAG. JUDGE JAMES R. KNEPP |
Citizens Bank, et al ) Complaint
Defendant. )

Lance J Harris, brings this action for a redress of grievances against Citizens Bank, et al.

Jurisdiction

This action is brought before this court under the authority of 28 USC §1331

Judicial Notice

Although the Complaint (this form of format) may lack proper technical correctness, Plaintiff,
Lance J Harris (hereinafter Plaintiff) asks this court to take Judicial Notice pursuant to Federal Rules of
Evidence Article II Section 201 and requires the courts indulgence and understanding in as much as
Plaintiff is not an attorney, nor is Plaintiff schooled in law or have legal training, therefore, Plaintiff
request that this court and the Honorable Judge to construe this writing in the broadest and most liberal
sense necessary to weigh the substance and true merit of this case. See Haines v Kerner, 404 U.S. 519,
Platsky v. C.LALLEN 953 F.2d. 25, and Anastasoff v. United States, 223 F.3d 898 (8th Cir. 2000)
relying on Willy v. Coastal Corp., 503 U.S. 131, 135 (1992), “United States v. International Business
Machines Corp., 517 U.S. 843, 856 (1996), quoting Payne v. Tennessee, 501 U.S. 808, 842 (1991)
(Souter, J., concurring). Trinsey v. Pagliaro, D.C. PAllen 1964, 229 F. Supp. 647, American Red Cross
v. Community Blood Center of the Ozarks, 257 F.3d 859 (8th Cir. 07/25/2001), for money damages and

states:
Background

On February 24, 2020, the Plaintiff deposited a U.S. Treasury check (see Exhibit A) into an
Case: 3:20-cv-02054-JJH Doc #: 1 Filed: 09/14/20 2 of 3. PagelD #: 2

account ending in 9934 with Citizens Bank, et al (hereinafter Defendant). Six weeks later on April 10,
2020, the Defendant removed funds from the Plaintiffs account on their own authority, leaving the
account with a $0.00 balance. The Plaintiff has questioned the Defendant about their decision to
remove the funds. However, the Defendant has chosen neither to answer, or return the funds. Because
of the Defendants actions, the Plaintiff has brought this matter before the Honorable Judge so the

Defendant will be made to return the funds, and explain where the funds went.

FIRST CAUSE OF ACTION: The Plaintiff received a letter from the Defendant dated April 10, 2020
(see Exhibit B), informing the Plaintiff that “We posted a debit to your account in the amount of
$944,222.73 on April 10, 2020 for a “forged or counterfeit check” claim”.

SECOND CAUSE OF ACTION: The Plaintiff responded to the Defendant with a letter (see Exhibit C)
via certified mail dated May 26, 2020 asking “...what made Citizens Bank believe the check was forged
or counterfeit?” The Defendant was given 21 calendar days upon receiving the letter to answer. To date,

the Defendant has chosen not to answer.

THIRD CAUSE OF ACTION: The Plaintiff sent via certified mail dated June 29, 2020 a printed copy
from the TCIS (Treasury Check Information Service) that shows the U.S. Treasury check in question
“has already been paid” (see Exhibit D). The Defendant was given 14 calendar days upon receipt to

respond. To date, the Defendant has chosen not to respond.

FOUTH CAUSE OF ACTION: The Plaintiff sent an email (see Exhibit E) to the Defendant on August
17, 2020 titled Notice of intent to sue. The Plaintiff did ask “...how could Citizens Bank determine the
check was “forged or counterfeit” after the check had already been paid by the U.S. Treasury?” The
Defendant was given 30 calendar days upon receiving this email to answer. To date, the Defendant has

chosen not to answer.

FIFTH CAUSE OF ACTION: The Plaintiff (see Exhibit E) gave the Defendant 30 calendar days to put
the full face value of the check back into the Plaintiffs account. To date, the Defendant has chosen not

to act.

SIXTH CAUSE OF ACTION: The Defendant made a claim that the Plaintiffs check was “forged or
counterfeit”, then proceeded to use this unsubstantiated claim to remove all the funds from the
Plaintiffs account. To date, the Defendant has chosen neither to answer any of the Plaintiffs questions,
or return the funds when given the opportunity to do so. Because the Defendant has chosen not to

cooperate, they have failed in their fiduciary responsibilities, denying the Plaintiff due process. The
Case: 3:20-cv-02054-JJH Doc #: 1 Filed: 09/14/20 3 of 3. PagelD #: 3

Plaintiffs failed efforts to resolve this matter privately, has left him with no choice but to seek legal

remedy in this matter.
Remedy sought and prayer for relief

The United States District Court, Northern District of Ohio, Western Division has a responsibility to
ensure the Plaintiff is made whole once more, and to render justice for the Defendants actions. The
Plaintiff asks the Honorable Judge to enter an order compelling the Defendant to return the full face
value of the check $1,000,000.00 USD, plus an additional $9,000,000.00 USD in punitive damages, or

anything else the court deems reasonable.
AFFIDAVIT

I, Lance J Harris, of age and competent to testify, state as follows based on my personal knowledge: |
state under penalty of perjury, that the factual averments of the above and foregoing complaint are

truthful and accurate to the best of my knowledge.

 

Lance J Harris

State of Ohio )
Count of Lucas )

Lance J Harris, who has been established by satisfactory evidence to be the person named in the
foregoing complaint, personally appeared before me on 7 / 7 / 2¢?@ and acknowledged before me
that he signed for the purposes stated therein and of his own free will.

   
 

 

 

My Commission Spies

August 22, 2021 Signature of Notary Public
